Citation Nr: 0409179	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-20 298A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including burns on the back of the eye.

2.  Entitlement to service connection for rheumatoid 
arthritis of the left shoulder.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from April 
1972 to April 1976.  From April 1978 to July 1985, he served 
in the Army Reserves.  From July 1985 to October 1991, he was 
in the U.S. Army National Guard.  During that time period, he 
was ordered to active duty in support of Operation Desert 
Shield/Storm from January 1991 to July 1991, and he served in 
the Southwest Asia theater of operations from February 1991 
to June 1991.  He also served in the Army Reserves from 
October 1991 to October 1994, and then in the Washington, 
D.C., National Guard from 1994 to 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO, among other things, 
denied the veteran's claims for service connection for ptosis 
of the left eye, memory loss due to an undiagnosed illness, 
and rheumatoid arthritis of the left shoulder.

After the veteran clarified at a February 2003 RO hearing 
that his claim was for burns to the back of his eyes, and not 
ptosis, the RO continued the denial of this claim in a July 
2003 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained.

2.  There is no competent medical evidence of record 
supporting the veteran's assertion that he has burns on the 
back of his eye; moreover, the medical evidence of record 
indicates that any eye disorder is unrelated to his military 
service.

3.  The medical evidence of record also indicates that any 
left shoulder arthritis the veteran has is unrelated to his 
military service.

4.  The veteran's DD Form 214, as amended by his DD Form 215, 
indicates he was ordered to active duty in support of 
Operation Desert Shield/Storm from January 1991 to July 1991, 
and he served in the Southwest Asia theater of operations 
from February 1991 to June 1991.

5.  There is no evidence of record indicating the veteran has 
memory loss as a chronic disability resulting from an 
undiagnosed illness related to his service during the Persian 
Gulf War; a dysthymic disorder has been clinically diagnosed.


CONCLUSIONS OF LAW

1.  Any eye disability that the veteran has was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).

2.  Any left shoulder disability that the veteran has, 
including arthritis, was not incurred in or aggravated by 
service or manifested within one year of discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).

3.  The veteran is a Persian Gulf War veteran, but he does 
not have memory loss as a manifestation of an undiagnosed 
illness that was incurred in or aggravated during service.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his current claims for service connection for an 
eye disability, memory loss due to an undiagnosed illness, 
and rheumatoid arthritis.  But the VCAA applies to claims, 
as here, filed prior to its November 9, 2000 effective date 
if VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  VA had not "decided" the veteran's claim prior 
to November 9, 2000 because the RO had yet to issue its July 
2002 rating decision denying all 3 claims at issue, its 
October 2002 statement of the case (SOC), and its July 2003 
SSOC.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 
(VA had authority to, and did, provide that VCAA requirements 
apply to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also Bernklau 
v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002) 
(distinguishing between VCAA application to claims pending 
before RO or Board, and those on appeal before a Court).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Id. at 422.  Here, though, the timing of the 
VCAA notice was consistent with the requirements of 
Pelegrini.  The veteran filed his claim for service 
connection for his eye disorder in June 1995.  He filed his 
claim for memory loss from an undiagnosed illness in February 
1996, and his claim for service connection for rheumatoid 
arthritis in July 2000.  It was not until July 2002 that the 
RO rendered its rating decision denying these claims.  And 
prior to this, the RO had sent him two VCAA-related letters, 
in March 2001 and March 2002.  Thus, since VCAA notice was 
provided prior to the initial unfavorable AOJ decision (i.e., 
the RO's denial of these claims), Pelegrini's requirements as 
to the timing of the VCAA notification were met.

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

VA's Office of General Counsel recently held, in VAOPGCPREC 
1-2004 (Feb. 24, 2004), that the "fourth element" 
requirement of Pelegrini was 
non-binding obiter dictum.  Id. at 7.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  But this notwithstanding, even if Pelegrini's 
fourth element of the notice requirement were binding, the 
Board finds that the veteran was fully notified of the need 
to give to VA any evidence pertaining to his claims, and of 
all other applicable notice under the VCAA.

The RO's March 2001 letter noted that recent legislative 
changes had allowed VA to reconsider claims that were denied 
as not well grounded.  The letter cited the Public Law number 
of the VCAA (106-475), but did not specifically mention it 
by name.  The letter also told the veteran the type of 
evidence required to show service connection, the evidence 
needed from him, and how he could help the RO to request the 
records of his private physicians.  The letter also listed 
the evidence that had already been requested by the RO.

The March 2002 letter specifically mentioned the VCAA and 
discussed its applicability to the veteran's case, in 
particular.  The letter explained the RO's duties to notify 
and assist him, and his and VA's respective responsibilities 
in obtaining information and evidence.  The RO also explained 
what the evidence needed to show in order to establish 
service connection, and instructed him:  "Provide us with 
any additional evidence you may have to support your claim."  
The RO also noted that it had scheduled him for VA 
examinations.  38 U.S.C.A. § 5103A(d).  Thus, even if 
Pelegrini's fourth element of the notice requirement were 
binding, the RO fully complied with it in this case, as its 
March 2001 and 2002 letters provided the information 
specified by Charles and Quartuccio, listed the evidence the 
veteran had already provided, and asked that he provide the 
RO with any additional evidence he had to support his claim, 
thus meeting Pelegrini's directive to tell him to "give us 
everything you've got pertaining to your claim," even though 
the letter did not use this exact language.  Id., at 422.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553, 
564 (1996); Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993); cf. 38 C.F.R. § 20.1102 (2003) (error or defect in 
decision by Board "which does not affect the merits of the 
issue or substantive right of the appellant will be 
considered harmless and not a basis for vacating or reversing 
such decision").  In this case, even assuming the binding 
nature of Pelegrini's "fourth element," each of the four 
content requirements of a VCAA notice has been fully 
satisfied, and any error in not providing a single notice to 
the veteran covering all of Pelegrini's content requirements 
is harmless.

Finally, the RO also complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations 
as to the claims being decided.  The RO requested and 
obtained numerous private and VA medical records and ordered 
VA examinations regarding each of the disabilities for which 
the veteran claimed he was entitled to service connection.  
Moreover, during the RO hearing, when the veteran indicated 
there was additional medical evidence regarding his claimed 
eye disability, the RO received this evidence and issued a 
July 2003 SSOC reviewing it.  Moreover, as to the Washington, 
D.C., private doctor who, according to the veteran, stated in 
July 1991 that he had burn spots on the back of his eye from 
exposure to the sun in the Persian Gulf (pp. 6-7), the 
veteran stated in response to the hearing officer's question 
about this:  "I don't think the place is open anymore.  I 
went there and they sent me to another place and they said 
they don't keep records past three or four years and it would 
have been ten years" (p. 9).  When the hearing officer asked 
if this meant the records were unavailable, the veteran 
replied, "That's a fact.  I've tried everything" (p. 9).  
Thus, the RO ascertained that these records did not exist and 
an additional request would be futile.  See 38 C.F.R. 
§ 3.159(c)(1) (2003).  After discussing all of the potential 
additional evidence, the hearing officer asked the veteran if 
he was "aware of any other treatment for any of these three 
conditions that you had . . . which we don't have,?" and the 
veteran replied, "No you should have all of them" (p. 10).

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Eye Disability

The service medical records (SMRs) from the veteran's first 
tour of duty reflect that he sustained trauma to his right 
eye in April 1972, which caused him pain.  The treating 
physician characterized this as resolving subconjunctival 
hemorrhage.

SMRs from the veteran's Gulf War service reflect that, in the 
line of duty in Saudi Arabia, he was exposed to diesel fumes 
from February to March 1991, to oil fumes from March to May 
1991, and that he developed hypertension from stressful, 
harsh living conditions.  These were all noted as temporary 
disabilities.

The "clinical evaluation" section of the veteran's October 
1991 Army Reserve enlistment examination reflects that the 
veteran's eyes, opthalmoscopic, pupils, and ocular motility 
were all characterized as "normal."  No eye disability was 
noted in the "Summary of Defects and Diagnoses" section.  
The corresponding report of medical history reflects no eye 
trouble.

A subsequent, 1993 medical examination was the same, except 
that it noted "refractive errors."

On the veteran's November 1994 Army Reserve Applicant Medical 
Prescreening Form, he indicated that he did not have any eye 
trouble, injury or illness, and noted only that he had a 
slight astigmatism in one eye and was near sighted in the 
other.  The November 1994 Army Reserve Enlistment Examination 
reflected a "normal" evaluation for eyes - general, 
opthalmoscopic, pupils, and ocular motility.  On the August 
1995 Army National Guard Applicant Medical Prescreening Form, 
the veteran indicated that he did not have eye trouble, 
injury, or illness.

At a May 1996 VA eye examination, the veteran complained of 
occasional floaters.  An examination of his extraocular 
muscles was unremarkable.  There was ptosis on the left side, 
which the veteran indicated was present since childhood.  The 
anterior segment examination was within normal limits 
bilaterally.  Intraocular pressure was 18 bilaterally.  A 
Fundus Examination was unremarkable on both sides.  The 
impression was of presbyopia and congenital/early onset 
ptosis of the left eye.

March 2000 VA outpatient treatment records (VAOPTs) reflect 
that the veteran's conjunctivae, corneas, and scleras were 
normal.  There was no icterus.  External ocular movements 
were normal.  The pupils were equal, regular, and reacted 
normally to light and accommodation.  Fundi were normal, 
including discs and vessels.  There were no hemorrhages or 
exudates.  The left upper lid lagged on motion, and the 
veteran was unable to fully close his left eye.  There was no 
nystagmus.  Confrontation tests were within normal.

On the April 2002 VA examination, both of the veteran's eyes 
had normal intraocular pressure, pupils, papillary response 
to light, extraocular muscle function, muscle balance, gross 
peripheral visual fields, cornea, anterior chamber, iris, and 
lens.  A fundus exam showed the discs to be normal with no 
neovascularization of either disc.  The retinal exam was 
benign.

The only irregularities noted were presbyopia and ptosis of 
the left upper lid.  The examiner stated that the presbyopia 
was the normal development of hyperopia, which affected the 
veteran at an age that would normally occur.  The examiner 
also noted that the ptosis had been present since at or near 
birth.

At the RO hearing, the veteran indicated that he was making 
no claim regarding the ptosis (p. 2).  Rather, he claimed 
that a private doctor had told him in 1991 that he had "cone 
burn out on the back of my eyes" (p. 6).  The doctor 
surmised that this was due to the veteran's lack of eye 
protection during his service in the Persian Gulf, and that 
the spot on the back of his eye would get worse as he got 
older and that he would see dark spots in his eyes, similar 
to the symptoms of glaucoma (pp. 6-7).  The veteran also 
noted a recent private physician also determined that there 
were spots on the back of his eyes (p. 7).  When asked if 
this physician, like the one in 1991, attributed the spots to 
exposure to the sun during his Persian Gulf service, the 
veteran indicated that the physician declined to do so, 
noting the time that had elapsed since 1991.

The July 2001 private eye examination to which the veteran 
referred recounted the history of sunburn to the back of eyes 
during his Persian Gulf service.  In its assessment, the 
examination report noted astigmatism, presbyopia, perimacular 
drusen, greater in the right eye than the left.  The 
physician recommended prescription lenses and monitor/home 
Amsler grid.

The above medical evidence reflects that the only 
abnormalities of the veteran's eyes, presbyopia, ptosis, and 
perimacular drusen, are not related to his military service.  
The VA examiner stated that the presbyopia and ptosis were 
not related to the veteran's military service, and the 
veteran himself did not claim that they were.  His claim was 
that his exposure to sunlight in during his Persian Gulf 
service caused burns to his eyes, which caused him to have 
difficulty seeing and would worsen over time causing him to 
see dark spots as if he had glaucoma.  However, the veteran 
did not have any records supporting his characterization of 
what the Washington, D.C. doctor told him in 1991, and the 
veteran stated at the hearing that these records were 
unavailable.

Thus, the only medical evidence of burns to the veteran's 
eyes is his own testimony regarding the 1991 examination and 
his complaint at the April 2002 VA examination of occasional 
floaters.  Although he is competent to testify as to visual 
problems, Falzone v. Brown, 8 Vet. App. 398, 403 (1995), he 
is not competent to testify as to their etiology.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  Moreover, the medical 
evidence of record overwhelmingly indicates that he has not 
developed any of the symptoms indicated in his 
characterization of the 1991 doctor's statements.  His 
October 1991 Army Reserve Enlistment Examination, 1993 
medical examination, 1994 Army Reserve Applicant Medical 
Prescreening form, November 1994 Army Reserve Enlistment 
Examination, August 1995 Army National Guard Applicant 
Medical Prescreening, May 1996 VA examination, March 2000 
VAOPTs, and April 2002 VA examination all indicate that his 
eyes were normal in every respect, except for refractive 
errors, presbyopia, and ptosis.  Refractive errors, such as 
presbyopia, cannot be service connected as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9.  And there is no indication in 
any of these documents of symptoms otherwise reflecting the 
burning of his eyes from exposure to sunlight in the Persian 
Gulf.

The only other ocular irregularity reflected in the medical 
evidence of record is the diagnosis of the July 2001 private 
doctor of perimacular drusen.  But this doctor did not 
indicate the etiology of the perimacular drusen.  The veteran 
stated at the hearing that the doctor determined he had spots 
on his eyes, but there was no such determination, unless the 
veteran was referring to the perimacular drusen and the fact 
that that the doctor gave him an Amsler grid to look at once 
per week (p. 7).  The veteran also indicated that the doctor 
specifically declined to agree with the statement of the 
previous private doctor as recounted by the veteran, i.e., 
that there were burns on his eyes as a result of his Persian 
Gulf service.

Moreover, the notation on the July 2001 report of sunburn to 
the back of the eye in Desert Storm was merely a recitation 
of this prognosis by the veteran.  This history furnished by 
the veteran, himself, not otherwise objectively supported by 
clinical evidence can fairly be characterized as supposition.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  See, too, 
Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
purported relationship to service is only as good and 
credible as the history on which it was predicated); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" to grant service 
connection).

In sum, the evidence overwhelmingly indicates that any 
current eye disability is unrelated to the veteran's military 
service, and he is therefore not entitled to 
service connection for such a disability.  As the 
preponderance of the evidence is against his claim, the 
benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).

Rheumatoid Arthritis of the Left Shoulder

At the RO hearing, the veteran indicated that he fell on his 
left shoulder and elbow while playing basketball in Saudi 
Arabia after hostilities had ended in Operation Desert Storm 
(p. 3).  He said that he twisted his shoulder (p. 3).  He 
also said he received stitches in the elbow and his arm was 
put in a sling (p. 3).  He further claimed that he was on 
light duty for about a week or two and his arm was in a sling 
to stabilize the elbow and shoulder for about 2 to 3 weeks 
(p. 3).  The doctor who treated the injury reportedly did not 
specify the nature or severity of the injuries (p. 3).  The 
veteran did not have treatment for his left shoulder until 
2000 (p. 4).

As noted above, the SMRs from the veteran's Gulf War service 
do not document any such shoulder injury.

The clinical evaluation section of the October 1991 Army 
Reserve enlistment examination was normal for upper 
extremities and spine, other musculoskeletal.  The 
corresponding report of medical history was negative for 
arthritis, rheumatism, or bursitis, and for bone, joint, or 
other deformity.  The 1993 Report of Medical Examination and 
November 1994 Army Reserve Enlistment Examination also 
indicated that the upper extremities and spine, other 
musculoskeletal were normal.  On the November 1994 Applicant 
Medical Prescreening Form, the veteran checked "No," for 
impaired use of arms legs hands and feet, and for any painful 
or "trick" joints or loss of movement in any joint.  He 
also indicated that he had not had any injury that required 
treatment by a physician or surgeon, hospitalization, or a 
surgical operation.  The August 1995 Army National Guard 
Applicant Medical Prescreening Form was also negative for 
impaired use of arms, painful or "trick" joints or loss of 
movement in any joint, and for any injury which required 
treatment by a physician or surgeon, hospitalization, or a 
surgical operation.

During the April 1996 VA general medical examination, the 
musculoskeletal portion of the specific evaluation indicated, 
"No deficiency noted."

A March 2000 X-ray report noted a history of a dislocated 
left shoulder, persistent pain and deformity, and stated 
there were mild degenerative changes of the left shoulder 
manifested by narrowing of the humeroscapular joint and 
osteophyte formations of the joint margins of the glenoid 
process of the scapula.  The report also noted that bony 
structures and joint spaces were otherwise normal.  In 
addition, the soft tissue was within limits of normal.

April 2000 VAOPTs reflect an injury to the veteran's left 
shoulder in January 2000 when he pulled a heavy object, and 
noted that he had persistent pain there.  There was no 
notable deformity of the left shoulder, which was non-tender 
on examination.  There was limitation of motion with mild 
weakness of the left upper arm.  Abduction of the left 
shoulder joint was carried out with some difficulty.  The 
diagnosis was "degenerative dis, left shoulder, complicated 
by strain, and CVA (shoulder-hand syndrome)."

June 2000 VAOPTs indicate an examination revealed some 
arthritis of the acromioclavicular (A/C) joint, which had 
swelling, but was not particularly tender.  The referring 
physician indicated that X-rays had shown arthritis only, 
no dislocation.  But the veteran indicated that he had 
sustained a dislocation of his left shoulder at age 25 (in 
1974) and that he had injured it recently getting out of a 
bunkbed, at which time a friend "pulled on the arm, and 'it 
went back.'"

December 2000 VAOPTs indicate the veteran received cortisone 
injections for stiffness in his left shoulder.  There also 
was mention of the 1974 left AC joint dislocation, but the 
recent X-rays contained very little in the way of elevation 
at the outer end of the clavicle.

February 2002 VAOPTs show complaints of occasional left 
shoulder pain.  Although the veteran stated that he had been 
told he had arthritis, he did not feel the need to take any 
medicine for his pain, and he did not want any additional 
steroid injections.  The physical examination revealed some 
decreased range of motion of his left shoulder secondary to 
his pain, especially on internal rotation.

The April 2002 VA examination recounted the 1991 shoulder 
injury in the Persian Gulf, and noted that the veteran had 
made a complete recovery.  It also noted that, in April 2000, 
his left shoulder had "popped out" and someone had pulled 
it back in and relocated it.  There had not been a recurrent 
dislocation.  The examiner also noted that the left shoulder 
is not claimed to be a problem.  On objective physical 
examination, the upper extremities appeared normal and all 
joints performed full, painless range of motion.  The 
conclusion was:  "There is not the slightest suggestion by 
history or examination of rheumatoid arthritis . . . .  There 
has been accidental trauma, presumably bruising, to the left 
shoulder in 1991, and a probable dislocation of that 
shoulder, easily reduced, in January 2001.  At present there 
is neither a complaint or evidence of arthropathy."  

A disease initially diagnosed after discharge from service 
may be service connected, if the medical evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  In 
addition, with chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id. When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
Id.  Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2003).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  See also Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).

Based on the medical evidence of record, service connection 
is not warranted for rheumatoid arthritis of the left 
shoulder.  There is some question as to whether the veteran 
actually has rheumatoid arthritis.  The April 2002 VA 
examiner stated rather unequivocally that neither the 
veteran's history nor the physical examination suggested even 
slightly that he has rheumatoid arthritis.  The March 2000 X-
ray report did, however, indicate there were mild 
degenerative changes of the left shoulder, which were 
manifested by narrowing of the humeroscapular joint and 
osteophyte formations of the joint margins of the glenoid 
process of the scapula.  On the other hand, bony structures 
and joint spaces and the soft tissue were normal.

Even if the "mild degenerative changes" are considered 
sufficient to demonstrate a disability, notwithstanding the 
VA examiner's conclusion that no such disability exists, 
there is no medical evidence of record etiologically linking 
any left shoulder disability to the veteran's service in the 
military.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").   
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

All of the medical examination reports and forms from October 
1991, shortly after the end of the veteran's Gulf War 
service, to his August 1995 Army National Guard Applicant 
Medical Prescreening Form, were negative for any arthritis or 
other disabilities of the left shoulder.  In addition, he 
indicated that he had not sustained any injury that required 
treatment by a physician or surgeon, hospitalization, or a 
surgical operation.  Similarly, the April 1996 VA examination 
noted that there were no musculoskeletal deficiencies.  It 
was not until March 2000 that the diagnosis of mild 
degenerative changes was made, and even that was qualified by 
noting that bony structures and joint spaces and the soft 
tissue were normal.  Moreover, prior to the March 2000 X-ray 
report, the veteran had sustained an intercurrent injury to 
his left shoulder.  In addition, he did not want any 
medication or additional injections for shoulder stiffness in 
February 2002.  Thus, there is ambiguous evidence as to a 
current left shoulder disability, but, regardless, all of the 
medical evidence of record indicates there is no nexus (i.e., 
causal link) between any left shoulder disability the veteran 
may now have and his service in the military.  His own 
recounting of the incident reflects only that he fell on his 
shoulder, and not that he has "chronic" disability as a 
residual of that trauma.

Finally, service connection for arthritis has not been 
established on a presumptive basis, either, as any arthritis 
manifested in 2000 was many years after discharge from active 
service in 1991, so well beyond the one-year presumptive 
period following service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In sum, there is no competent, probative medical evidence of 
record showing that any current left shoulder disability is 
due to any period of active service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).

Memory Loss Due to Undiagnosed Illness

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms that may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  Objective indications of chronic 
disability resulting from undiagnosed illness must be 
manifest to a degree of 10 percent either during active 
military service in Southwest Asia or no later than 
December 31, 2006.  38 C.F.R. § 3.317(a) (2003).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103 (Dec. 27, 2001).  This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest - (A) during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (A) An undiagnosed illness, (B) A medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following:  (1) Fatigue, (2) 
Unexplained rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain. (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002.  38 U.S.C.A. §§ 
1117, 1118 (Effective and Applicability Provisions) (West 
2002).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2003).

The records show that, while the veteran was in the U.S. Army 
National Guard, he was ordered to active duty in support of 
Operation Desert Shield/Storm from January 1991 to July 1991, 
and he served in the Southwest Asia theater of operations 
from February 1991 to June 1991.  His service medical records 
(SMRs) are negative, though, for any complaints (symptoms, 
etc.), findings, or treatment of memory loss.

When asked at the hearing when he first noticed his memory 
loss, the veteran replied, "[T]he first time it really 
didn't bother me because I've always been kind of forgetful" 
(p. 5).  He added that when he was tested prior to entering 
the Army Reserves (in October 1991, about 4 months after 
leaving the Persian Gulf), his test, e.g., IQ, scores were 
lower than they had been before he went to college (p. 5).  
This caused him to believe he had a problem related to memory 
loss because, "It's a known fact that your IQ increases when 
you get older" (p. 5).

The veteran stated that he believed that his memory loss 
problem developed prior to his stroke, which was in 2000 (p. 
5).  He did not have any treatment for memory loss, but noted 
that he has been under psychiatric care since the early 
1990s.  He only spoke to doctors about his memory loss after 
his stroke, and the doctors attribute some of the memory loss 
to the stroke (p. 6).  When asked if the memory loss has 
stayed consistent over the years, he answered:  "I would say 
it's about the same" (p. 6).

During his April 2002 VA examination, the veteran reported 
that he drank to excess for at least 30 years, until his 
stroke in 2000.  He began using crack cocaine in 1991 on 
returning from the Persian Gulf.  He was admitted to a 
private rehabilitation facility for his cocaine dependency in 
1995, but continued using crack cocaine until his stroke in 
2000.

On the March 2000 VAOPT Domicillary Nursing Admission Data 
Base, the space next to short term memory loss is marked.  
November 2001 VAOPTs contain a diagnosis of cocaine and 
alcohol dependence in remission and cognitive disorder, mild 
secondary to CVA (i.e., stroke).  March 2002 VAOPTs show a 
diagnosis of major depressive disorder, recurrent, mild, 
cocaine and alcohol dependency in remission, and "Rule out 
cognitive disorder, not otherwise specified 
(due to history of stroke)."

The examiner noted that the VAOPTS indicate that testing for 
the veteran's cognitive defects was relatively benign.  The 
examiner stated:  "He does, however, complain that he has 
some difficulties with short-term memory and concentration.  
If this is, in fact, the case, it is very clearly a function 
of his stroke and not anything that occurred or did not occur 
in the Persian Gulf."  The overall clinical impression was 
of dysthmic disorder, unrelated to military service, and 
polysubstance dependence, chronic, severe, currently in long 
term full remission.  The conclusion was:  "The veteran 
shows evidence of depression secondary to the impact that 
polysubstance dependence has had on his life as well as 
situational stressors, unrelated to military service, that is 
well controlled on medications.  He is competent and 
employable.  There is no indication of any significant memory 
difficulties."

The veteran has reported, in statements and during VA 
examinations, that he has experienced memory loss since the 
Persian Gulf War.  However, the VA examiner, after reviewing 
the claims file and personally evaluating him, concluded 
there was no indication of such memory loss.  The numerous 
medical records on file and the April 2002 VA examination 
indicate that, to the extent the veteran suffers any memory 
loss, it is not due to his Gulf War service, but, rather, to 
his stroke and/or history of alcohol and cocaine abuse.  
Thus, there is no objective clinical evidence to confirm that 
the veteran has memory loss as a result of an undiagnosed 
illness related to his service in the Persian Gulf War.  
Indeed, even the veteran, himself, conceded that he has 
"always been kind of forgetful."  Thus, to the extent that 
he is competent to testify as to his memory loss, even that 
testimony does not support his claim, and certainly not to a 
degree that would warrant a rejection of the unequivocal 
statement of the VA examiner.

Consequently, since there is no medical evidence of record 
indicating the veteran had memory loss while in service, or 
that he currently experiences "chronic" memory loss due to an 
undiagnosed illness or as a disability within the meaning of 
38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2003), 
there is no basis for granting his claim either based on 
direct incurrence in service or, alternatively, on the 
premise of an undiagnosed illness.  See, e.g., Boyer v. West, 
210 F.3d at 1353 ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").

Also, since the veteran's dysthymic disorder has been 
clinically diagnosed, it cannot be the source of a finding of 
entitlement to service connection for any memory loss as a 
manifestation of an undiagnosed illness under 38 U.S.C.A. § 
1117 (West 2002) and 38 C.F.R. § 3.317 (2003).

Finally, the Board notes that, even if the memory loss were 
considered an undiagnosed illness, there is affirmative 
evidence that it was caused by a supervening event - a stroke 
- that occurred between the veteran's most recent departure 
from the Persian Gulf and the onset of the illness.  His 
memory loss also has been attributed to his abuse of alcohol 
and drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).

Since the preponderance of the evidence is against the 
veteran's claim, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an eye disability, 
including burns in the back of the eye, is denied.

The claim for service connection for rheumatoid arthritis of 
the left shoulder is denied.

The claim for service connection for memory loss due to an 
undiagnosed illness is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



